Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9, 11-22, and 24-28 are pending. Claims 10 and 23 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-22, and 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the “a classifier…characteristics” limitation recited in ll. 3-4, and the “queue management…default queue” limitations recited in ll. 9-22 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. For example, a human could mentally classify two tasks into a group by observing or judging that they have common characteristics. The human could then determine an affinity for queues based on the length of the queues while determining whether an affinity state is a strict or soft affinity of a task to a queue while assigning the tasks to the queues based on the determination. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. multiple processors, processor queues, queue management logic, dispatching mechanism, default 

As per claims 2-9, 11-13, and 28, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-9, 11-13, and 28 recite the same abstract idea of claim 1. Claims 2-9, 11-13, and 28 recite additional mental processes (e.g. comparing queue lengths, setting the affinity state, setting an indication, modifying one or more weights, specifying a 

As per claims 14-22 and 24-27, they have similar limitations as claims 1-9, 11-13, and 28 above and are rejected using the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 14, 17, 19, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Udell et al. (US 2008/0216076) (hereinafter Udell as previously cited) in view of Bono (US 2003/0018691) (as previously cited) in view of Malloy et al. (US 2018/0157515) (hereinafter Malloy as previously cited) in view of Botelho (US 2019/0243682) (as previously cited).

As per claim 1, Udell teaches an apparatus, comprising: 
	multiple processors (fig. 1, blocks 110, 125, 130 and [0085]);
each processor maintains a separate queue for each type of task wherein tasks can be classified by type, priority, or different factors), multiple processor queues, each processor queue associated with a single processor (fig. 12 illustrates each processor 1235A-C associated with a single queue 1230A-C), and configured to temporarily store task entries that represent the tasks ([0048] temporarily store data used for tasks), and to send the tasks for execution by the associated processors ([0089] tasks are assigned to different queues for allocation to the processors), wherein each group is associated with a respective default queue ([0100]-[0101] each processor maintains a separate queue for each type of task wherein tasks can be classified by type, priority, or different factors).

Udell does not explicitly teach queue management logic, which is configured to: set for each of the queues, based on respective queue-lengths of the queues, an affinity state that defines a strictness with which the tasks of a same group for which the queue serves as the default queue are to be processed by a same processor, wherein the affinity state is selected from a group including a strict affinity state, in which tasks are assigned only to the associated default queue of their group, and one or more soft affinity states in which tasks are not necessarily assigned to the associated default queue of their group; and a dispatching mechanism that assigns the tasks to the queues, while complying with the affinity states of the queues, such that tasks in groups whose associated default queue has a strict affinity state are all assigned to the associated default queue, while at least some of the tasks in groups whose associated default queue has a soft affinity state, are assigned to queues other than the associated default queue.

However, Bono teaches an affinity state that defines a strictness with which the tasks of a same group for which the queue serves as the default queue are to be processed by a same processor (abstract; [0010]-[0012]; [0036]-[0037]; [0039]; [0041]; [0043]; [0046] hard or soft affinity), wherein the affinity state is selected from a group including a strict affinity state, in which tasks are assigned only to the associated default queue of their group, and one or more soft affinity states in which tasks are not necessarily assigned to the associated default queue of their group (abstract and [0009]-[0012] hard or soft affinity); such that tasks in groups whose associated default queue has a strict affinity state are all assigned to the associated default queue, while at least some of the tasks in groups whose associated default queue has a soft affinity state, are assigned to queues other than the associated default queue (abstract and [0009]-[0012] hard or soft affinity).

Bono and Udell are both concerned with task and queue management. Udell teaches classifying tasks to specific queues and processors while Bono teaches affinity states of tasks to queues and processors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udell in view of Bono because it would provide solutions resulting in minimizing overhead, ease of implementation, and predictable results (see Bono).

Udell and Bono do not explicitly teach set for each of the queues, based on respective queue-lengths of the queues, an affinity state and a dispatching mechanism that assigns the tasks to the queues, while complying with the affinity states of the queues.

However, Malloy teaches set for each of the queues, based on respective queue-lengths of the queues, an affinity state ([0029]; [0048]; [0088] modify core affinitization of queues based on current network processing loads of the cores i.e. queue-lengths of the queues of tasks being processed by the cores).

Malloy and Udell are both concerned with tasks and queue management. Udell teaches classifying tasks to cores and queues while Malloy teaches re-affinitizing queues and cores based on queue-lengths/loads of the cores. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udell and Bono in view of Malloy because it would reduce power consumption in the system by reducing or limiting the number of cores used for processing (see Malloy).

Udell, Bono, and Malloy do not explicitly teach a dispatching mechanism that assigns the tasks to the queues, while complying with the affinity states of the queues.

However, Botelho teaches a dispatching mechanism that assigns the tasks to the queues, while complying with the affinity states of the queues ([0134] candidate jobs are assigned to a particular node i.e. queue based on job queue lengths of the nodes and data affinity of a job to a node).

Botelho and Udell are both concerned with computer job execution. Udell teaches classifying tasks to cores and queues while Botelho teaches determining which nodes to execute particular candidate jobs. Therefore it would have been obvious to one of ordinary skill in the art 

As per claim 4, Botelho teaches wherein the queue management logic is further configured to set for each queue an indication of whether the queue may be assigned tasks of groups for which the queue is not the default queue, responsive to the length of the queue ([0134] candidate jobs are assigned to a particular node i.e. queue based on job queue lengths of the nodes and data affinity of a job to a node).

As per claim 6, Malloy teaches wherein the groups comprise flows ([0006]; [0027]; [0039]; [0049] particular communication flow, proper sequence of communication flow, flow communication destination and source, and shared cache).

As per claim 27, Botelho teaches wherein the dispatching mechanism assigns the tasks to the queue based at least on the queue lengths, while complying with the affinity states of the queues ([0134] candidate jobs are assigned to a particular node i.e. queue based on job queue lengths of the nodes and data affinity of a job to a node).

As per claim 14, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 28, it has similar limitations as claim 27 and is therefore rejected using the same rationale. 


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Udell, Bono, Malloy, and Botelho as applied to claims 1 and 14 respectively above in view of Chen et al. (US 7,062,556) (hereinafter Chen as previously cited).

As per claim 2, Udell, Bono, Malloy, and Botelho do not explicitly teach wherein the queue management logic is configured to perform a comparison between the queue-lengths and one or more thresholds, and to set the affinity state based on the comparison.

However, Chen teaches wherein the queue management logic is configured to perform a comparison between the queue-lengths and one or more thresholds, and to set the affinity state based on the comparison (col. 5, ll. 66-67 to col. 6, ll. 1-22 compare queue lengths with a threshold and based on the comparison determine which server to transfer the request i.e. determine the affinity of a request to a particular server based on the comparison).

Chen and Udell are both concerned with queue lengths. Udell teaches classifying tasks to queues while Chen teaches setting an affinity based on a comparison of queue lengths to a threshold. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udell, Bono, Malloy, and Botelho in 

As per claim 15, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3, 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Udell, Bono, Malloy, and Botelho as applied to claims 1 and 14 respectively above in view of Agarwal et al. (US 2015/0055456) (hereinafter Agarwal as previously cited).

As per claim 3, Udell, Bono, Malloy, and Botelho do not explicitly teach wherein the queue management logic is configured to: 
	when a queue-length of a default queue of a given group is above a first threshold, set the affinity state of the default queue of the given group to a value which permits assignment of tasks of the given group to a queue other than the default queue; and 
	when the queue-length of the default queue of the given group is below the first threshold, set the affinity state of the default queue of the given group to a value which restricts assignment of tasks of the given group only to the default queue.

However, Agarwal teaches wherein the queue management logic is configured to: 
	when a queue-length of a default queue of a given group is above a first threshold, set the affinity state of the default queue of the given group to a value which permits assignment of once traffic to default queue exceeds a threshold then select another queue to handle the traffic); and 
	when the queue-length of the default queue of the given group is below the first threshold, set the affinity state of the default queue of the given group to a value which restricts assignment of tasks of the given group only to the default queue ([0009]; [0041]; [0085]; [0097] traffic begins in default queue and returns to default queue once below the threshold).

Agarwal and Udell are both concerned with queue lengths. Udell teaches queue lengths while Agarwal teaches determining the assignment of tasks based on a comparison of the queue length to a threshold. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udell, Bono, Malloy, and Botelho in view of Agarwal because it would provide for an appropriate load balancing mechanism for handling requests for task execution within a system with multiple queues and processors (see Agarwal).

As per claim 7, Udell, Bono, Malloy, and Botelho do not explicitly teach wherein the queue management logic is configured to specify a default queue and a secondary queue for a given flow, and to assign to the secondary queue one or more tasks of the given flow that are not assigned to the default queue due to the queue-lengths.

However, Agarwal teaches wherein the queue management logic is configured to specify a default queue and a secondary queue for a given flow, and to assign to the secondary queue one or more tasks of the given flow that are not assigned to the default queue due to the queue-once traffic to default queue exceeds a threshold then select another queue to handle the traffic).

Agarwal and Udell are both concerned with queue lengths. Udell teaches queue lengths while Agarwal teaches determining the assignment of tasks based on a comparison of the queue length to a threshold. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udell, Bono, Malloy, and Botelho in view of Agarwal because it would provide for an appropriate load balancing mechanism for handling requests for task execution within a system with multiple queues and processors (see Agarwal).

As per claim 16, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Udell, Bono, Malloy, and Botelho as applied to claims 1 and 14 respectively above in view of Shiraki (US 2017/0048145) (as previously cited).

As per claim 5, Udell, Bono, Malloy, and Botelho do not explicitly teach wherein the queue management logic is configured to modify one or more weights of a scheduling scheme 

However, Shiraki teaches wherein the queue management logic is configured to modify one or more weights of a scheduling scheme among the tasks queued in a thread queue of a given thread of a multi-threaded processor, when a queue-length of the thread queue is above a first threshold ([0098]).

Shiraki and Udell are both concerned with queue lengths. Udell teaches queue lengths while Shiraki teaches modifying a weight when the queue length is greater than a threshold. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udell, Bono, Malloy, Botelho in view of Shiraki because it would provide for a way to determine a schedule for packet transmission in accordance with a priority (see Shiraki).

As per claim 18, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Udell, Bono, Malloy, Botelho, and Agarwal as applied to claims 7 and 20 respectively above, and further in view of Sundararaman et al. (US 2012/0023498) (hereinafter Sundararaman as previously cited).

As per claim 8, Udell, Bono, Malloy, Botelho, and Agarwal do not explicitly teach wherein the secondary queue is preferably associated with the same low-level cache as the default queue.

However, Sundararaman teaches wherein the secondary queue is preferably associated with the same low-level cache as the default queue ([0067] each queue is identified by a flow ID and each queue is allocated space to a cache level based on the queue scheduling hierarchy whereby multiple queues can be in the same hierarchy and therefore allocated to the same cache level).

Sundararaman and Udell are both concerned with queues. Udell teaches queue lengths while Sundararaman teaches associating queues with different cache levels. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Udell, Bono, Malloy, Botelho, and Agarwal in view of Sundararaman because it would provide a way to group tasks in queues based on certain caching rules (see Sundararaman).

As per claim 21, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Udell, Bono, Malloy, and Botelho as applied to claims 1 and 14 respectively above in view of Jagadeeswaran (US 2012/0250512) (hereinafter Jagadeeswaran as previously cited).

As per claim 9, Udell, Bono, Malloy, Botelho do not explicitly teach wherein the queue management logic is configured to: specify a default queue and a secondary queue for a given flow; and set for the given flow a threshold, such that when a queue-length of the default queue is above the threshold, a determination of whether tasks originally assigned to the default queue are permitted to be reassigned to the secondary queue or to another queue is performed on a per flow basis.

However, Jagadeeswaran teaches wherein the queue management logic is configured to: specify a default queue and a secondary queue for a given flow; and set for the given flow a threshold, such that when a queue-length of the default queue is above the threshold, a determination of whether tasks originally assigned to the default queue are permitted to be reassigned to the secondary queue or to another queue is performed on a per flow basis ([0223]; [0226]; [0230] when a transmission queue is congested then tasks can overflow to an overflow queue).

Jagadeeswaran and Udell are both concerned with queue lengths. Udell teaches queue lengths while Jagadeeswaran teaches reassigning tasks based on a comparison of queue length to a threshold. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udell, Bono, Malloy, and Botelho view of Jagadeeswaran because it would provide for improved load balancing within the system (see Jagadeeswaran).

As per claim 22, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Udell, Bono, Malloy, Botelho as applied to claims 1 and 14 respectively above, in view of Jagadeeswaran and Truong et al. (US 7,843,829) (hereinafter Truong as previously cited).

As per claim 11, Jagadeeswaran teaches wherein the queue management logic is configured to identify FAT flows whose tasks are too computationally-intensive to be executed by a single one of the processors ([0223]; [0226]; [0230] when a transmission queue is congested then tasks can overflow to an overflow queue).

Udell, Bono, Malloy, Botelho, and Jagadeeswaran do not explicitly teach and to prevent flows that are not part of a FAT flow from being assigned to default queues of the FAT flows.

However, Truong teaches and to prevent flows that are not part of a FAT flow from being assigned to default queues of the FAT flows (col. 4, ll. 38-55 and fig. 3 determine whether to restrict data to a specific queue).

Truong and Udell are both concerned with queue and task management. Udell teaches queue lengths while Truong teaches determining whether or not to restrict data to a specific queue. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udell, Bono, Malloy, Botelho, and 

As per claim 24, it has similar limitations as claim 11 and is therefore rejected using the same rationale. 

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Udell, Bono, Malloy, Botelho, and Jagadeeswaran as applied to claims 11 and 24 respectively above, and further in view of Andrus et al. (US 2018/0349175) (hereinafter Andrus as previously cited).

As per claim 12, Udell, Bono, Malloy, Botelho, and Jagadeeswaran do not explicitly teach wherein, upon detecting a FAT flow that is too computationally intensive to be executed by a single processor and requires multiple processors, the queue management logic is configured to spill the FAT flow to multiple processors.

However, Andrus teaches wherein, upon detecting a FAT flow that is too computationally intensive to be executed by a single processor and requires multiple processors, the queue management logic is configured to spill the FAT flow to multiple processors ([0172] spill a thread from a highly loaded core to a lightly loaded core).

Andrus and Udell are both concerned with queue lengths. Udell teaches queue lengths while Andrus teaches spilling over certain queue elements to avoid wasting processing time. 

As per claim 25, it has similar limitations as claim 12 and is therefore rejected using the same rationale. 

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Udell, Bono, Malloy, and Botelho as applied to claims 1 and 14 respectively above in view of Anand et al. (US 2014/0105218) (hereinafter Anand as previously cited), and further in view of Accapadi et al. (US 2005/0246461) (hereinafter Accapadi as previously cited).

As per claim 13, Udell, Bono, Malloy, and Botelho do not explicitly teach wherein the queue management logic is configured to discard a task based on queue length and the affinity strictness measure.

However, Anand teaches wherein the queue management logic is configured to discard a task based on queue length ([0007]; [0009]; [0057] discard a data packet based on the queue length).

Anand and Udell are both concerned with queue lengths. Udell teaches queue lengths while Anand teaches discarding a data packet based on the queue length. Therefore it would have 

Udell, Bono, Malloy, Botelho, and Anand do not explicitly teach wherein the queue management logic is configured to discard a task based on the affinity strictness measure.

However, Accapadi teaches wherein the queue management logic is configured to discard a task based on the affinity strictness measure ([0009]; [0034]; [0046] removing a thread from a current processor based on the thread affinity).

Accapadi and Udell are both concerned with queues. Udell teaches queue lengths while Accapadi teaches thread affinities. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Udell, Bono, Malloy, Botelho, and Anand in view of Accapadi because it would provide a way for scheduling threads based on thread affinities (see Accapadi).

As per claim 26, it has similar limitations as claim 13 and is therefore rejected using the same rationale. 

Response to Arguments
On pg. 7 of the Remarks, Applicant argues that the instant claims do not recite a mental process. Specifically Applicant suggests that a human cannot dispatch tasks to queues of multiple processors. The examiner respectfully disagrees. Applicant is reminded that during examination, claims are given their broadest reasonable interpretation. See In re Am. Acad. Of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Under the broadest reasonable interpretation the claimed step of the dispatching mechanism of claim 1 can be interpreted as merely assigning tasks to queues based on queue affinity states. Applicant appears to be erroneously applying a particular interpretation to the word “dispatch”, but the claim merely states that tasks are simply assigned to queues. A human could easily either mentally or via pen and paper note that task A and task B are separated into two different categories or queues (i.e. assigned). In that broadest but reasonable interpretation a plurality of tasks are considered (task A and task B) and two queues are considered (one queue having task A and the other having task B). Therefore the examiner has shown that a human can indeed easily and practically mentally dispatch tasks to processors in light of the way the Applicant has recited the claimed language. Applicant’s argument is hereby traversed.

In the Remarks on pg. 8, Applicant argues that the instant claims are directed to improvements to the efficiency of distributing tasks between processors. The examiner respectfully disagrees. MPEP 2106.05(a) states that if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a 

On pg. 8 of the Remarks, Applicant argues that the instant claims relate to a specific machine and not a general-purpose computer. The examiner respectfully disagrees. Applicant’s attempt to show alternative uses of the abstract idea outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Applicant’s attempt to show that the recited abstract idea is very narrow and specific is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. Applicant has failed to explain how the instant claims are not directed to a general-purpose computer and appears to be making a conclusory statement. Applicant is reminded of In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”). Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Applicant’s argument is hereby traversed.

In the Remarks on pg. 11, Applicant argues that none of the cited prior art references teach or suggest setting for queues an affinity state which governs assignment of tasks to the queues based on respective queue-lengths of the queues. The examiner respectfully disagrees. In the instant rejection Malloy is being used to teach setting an affinity state for the queues based on the respective queue lengths of the queues (see Malloy in at least [0029], [0048], and [0088]). In Malloy a load balancing technique is used such that tasks are assigned to the least loaded queues to balance the load amongst the queues. Each queue has a dynamically changing load e.g. queue length, and tasks are affinitized to the queues based on the shortest queue lengths at the time for load balancing purposes. The queues are then affinitized to certain processors. Therefore Malloy successfully teaches that an affinity state is set for each of the queues based on the queue lengths of the queues. Applicant’s argument is hereby rebutted.

On pg. 11-12 of the Remarks, Applicant argues that Bono and Malloy cannot be combined because they contradict each other. The examiner respectfully disagrees. Malloy does implicitly teach hard and soft affinity queues in certain scenarios. For example, in Malloy, if there was one queue out of a plurality of queues that always had the shortest queue length i.e. lightest load then all incoming tasks would continually be processed by that particular queue thus equating to a hard affinity. This scenario would occur when one particular queue is always processing tasks faster than any other queue and thus would continually maintain and have the shortest load and queue length. In any other scenario a soft affinity would occur as incoming tasks would be assigned to a queue with the lightest load of the plurality of queues having dynamically changing queue lengths. Likewise, Bono also teaches hard/strict and soft affinitization. Therefore Malloy is indeed analogous to Bono, Malloy and Bono do not contradict 

In the Remarks on pg. 12, Applicant argues that none of the cited prior art references teach or suggest a dispatching mechanism that assigns the tasks to the queues while complying with the affinity states of the queues, such that tasks in groups whose associated default queue has a strict affinity state are all assigned to the associated default queue. The examiner respectfully disagrees. Initially, it should be noted that Applicant’s most recent amendments to claim 1 in fact broaden the scope of the dispatching mechanism of claim 1 to now only assign the tasks to the queues while complying with the affinity states of the queues. Therefore, Applicant’s argument to the language “based at least one the queue lengths” is moot because that language has been deleted in Applicant’s most recent amendments. In the instant rejection Botelho is being used by the examiner to teach a dispatching mechanism that assigns the tasks to the queues while complying with the affinity states of the queues in at least [0134]. In Botelho each node has a queue and jobs are assigned to the respective queue/node based on the affinity of the job to the queue/node. Bono is being used to teach the strict/hard affinity concept. Applicant’s argument is hereby rebutted.

On pg. 13 of the Remarks, Applicant argues that Botelho and Malloy cannot be combined because they contradict each other. The examiner respectfully disagrees. Both Botelho (e.g. [0025], [0130], and [0138]) and Malloy (e.g. [0029], [0048]-[0050], [0066]-[0068], and [0072]-[0074]) are concerned with load balancing jobs/tasks being executed by a plurality of queues 

In the Remarks on pg. 13, Applicant argues that Botelho does not teach or suggest the limitations of claim 4. The examiner respectfully disagrees. Botelho in at least [0134] teaches that candidate jobs are assigned to a particular node/queue based on the queue lengths of the node and the data affinity of a job to a node. Here Botelho considers that a job might have a particular affinity to a certain node/queue and therefore assigns that job to only the particular node/queue. If the job does not have a certain affinity to a node/queue then the job’s priority controls which time window it is placed to increase the likelihood that the high priority job is executed by placing it in a time window that is available to a higher number of nodes/queues. The size of the overlaps of the time windows are based on the queue lengths of the nodes/queues. Therefore the examiner contends that Botelho does in fact successfully teach the limitations of claim 4. Applicant’s argument is hereby rebutted.

Finally, it should be noted that throughout the prosecution of the instant application the examiner has repeatedly attempted to negotiate and suggest allowable subject matter to the Applicant, but the Applicant has continued to refuse all attempts made by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 7, 2021